Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant amendment/remarks filed 03/26/2021.   Claims 1, 3, 7, and added new independent claims 17-18 that are similar to current claims are pending, claims 2, 4-6, and 8-16 are cancelled.  
Response to Arguments

     Response to applicant’s argument with respect to the specification objections is moot as the applicant’s amendment to specification overcome the specification objections, therefore, the Specification Objections withdrawn.   
     Response to applicant’s argument with respect to the objected claims is moot as the applicant’s amendment to claims overcome the claim objections, therefore, the Claim Objections with respect to claims 1 and 7 withdrawn.   
     Response to applicant’s argument with respect to the rejected claims 1-3, 5-7, 10-11, 13-14, and 16 is moot as the applicant’s amendment to claims overcome the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 1-3, 5-7, 10-11, 13-14, and 16 withdrawn, dependent claims 2, 4-6, and 8-16 are 
Allowable Subject Matter

     Claims 1, 3, 7, 17, and 18 are allowed.
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record either singularly or in combination teaches or fairly suggests the following underlined limitations: A terminal comprising: a transmitter that is capable of transmitting a first waveform and a second waveform while switching therebetween, wherein the first waveform is based on a first transmission scheme and the second waveform is based on a second transmission scheme, and transmits, at a timing, a signal using the first waveform, using a cell; and a processor that calculates a power headroom for the second waveform, that is not used to transmit at the timing, wherein, when discrete bandwidths are allocated to the first waveform that is used to transmit at the timing, the processor calculates a power headroom for the first waveform and/or the power headroom for the second waveform based on a sum of the discrete bandwidths, as disclosed in independent claim 1.  A radio communication method for a terminal, comprising: providing capabilities for transmitting a first waveform and a second waveform while switching therebetween, a signal using the first waveform using a cell; and calculating a power headroom for the second waveform that is not used to transmit at the timing, wherein when discrete bandwidths are allocated to the first waveform, calculating the power headroom for the first waveform is based on a sum of the discrete bandwidths, as disclosed in independent claim 7.  A base station comprising: a receiver that receives a signal, transmitted at a timing using a first waveform using a cell, from a terminal that is capable of transmitting the first waveform and a second waveform while switching therebetween, wherein the first waveform is based on a first transmission scheme and the second waveform is based on a second transmission scheme; and a processor that controls to receive a power headroom for the first waveform and/or the power headroom for the second waveform, wherein, when discrete bandwidths are allocated to the first waveform that is used to transmit at the timing, the processor controls to receive the power headroom for the first waveform and/or the power headroom for the second waveform, calculated based on a sum of the discrete bandwidths, as disclosed in independent claim 17.  A system comprising a terminal and a base station, wherein: the terminal comprises: a transmitter that is capable of transmitting a first waveform and a second waveform while switching therebetween, wherein the first waveform is based on a first transmission scheme and the second waveform is based on a second transmission scheme, and when discrete bandwidths are allocated to the first waveform that is used to transmit at the timing, the first processor calculates a power headroom for the first waveform and/or the power headroom for the second waveform based on a sum of the discrete bandwidths; and the base station comprises: a receiver that receives the signal, using the first waveform, from the terminal; and a second processor that controls to receive the power headroom for the first waveform and/or the power headroom for the second waveform, wherein, when discrete bandwidths are allocated to the first waveform that is used to transmit at the timing, the second processor controls to receive the power headroom for the first waveform and/or the power headroom for the second waveform, calculated based on a sum of the discrete bandwidths, as disclosed in independent claim 18.       For these reasons, independent claims 1, 7, 17, and are allowed.  Claim 3 is dependent of independent claim 1 is allowed for the same reasons set forth in independent claim 1.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
April 10, 2021